DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 is objected to because of the following informalities:  on line 4 of the claim, “the location signal” should not have “(E)” next to it as that reference has been designated to the mobile participant.  Appropriate correction is required.

Claim 6 is objected to because of the following informalities:  on line 2 of the claim “a third distance” should not have “(dx1)” next to it as that reference has already been designated to a further distance in claim 1; and on line 5 of the claim “a fourth distance” should not have “(dx2)” next to it as that reference has already been designated to a further distance in claim 3.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claim recites “determining a third distance between a or the first participant” on line 2.  It is not clear what is missing or what the intended verbiage is.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 7-11, and 13 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Applicant’s submission of prior art, Stephens, US Patent Application Publication Number 2005/0270227 (hereinafter Stephens).
	Regarding claims 1 and 7-10, Stephens discloses a method for determining a position (pE) of a mobile participant (E) of a wireless communication network (RCN), wherein the method comprises: determining (102) a first distance (d1) between the mobile participant (E) [fig. 1: device 110] and a stationary participant (A1) [fig. 1: active landmark 128] of the wireless communication network (RCN) depending on a location signal (sl; sE) transmitted by the stationary participant (A1) or by the mobile participant (E); determining (104) a second distance (d2) between a stationary replicator unit (R1) [fig. 1: passive reflector 120] and the mobile participant (E) depending on a replicated signal (rl) which is transmitted by means of the stationary replicator unit (R1) depending on the location signal (s1; sE), and depending on a further distance (dx1) between the replicator unit (R1) and the stationary participant (A1); and determining (106) a position (pE) of the mobile participant (E) depending on the first distance (d1) and depending on the second distance (d2) [paragraphs 0031, 0033].
	Regarding claims 2 and 11, Stephens discloses determining (504) at least one further distance (d3; d4) between the mobile participant (E) and a further stationary replicator unit (R2) or a further stationary participant (A4); and determining (106) the position (pE) of the mobile participant (E) depending on the first distance (d1), depending on the second distance (d2) and depending on the at least one further distance (d3; d4) [paragraph 0038].
	Regarding claims 4 and 13, Stephens discloses determining (504) the at least one further distance (d4) between the further stationary participant (A4) and the mobile participant (E) depending on a further location signal (s4) which is transmitted by means of the further stationary participant (A4) [paragraphs 0032, 0038].

Allowable Subject Matter
Claims 3, 5, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Younis, US Patent Application Publication Number 2016/0054440, discloses indoor position location using delayed scanned directional reflectors.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIKA WASHINGTON whose telephone number is (571)272-7841. The examiner can normally be reached Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EAW/
September 7, 2022

/ERIKA A WASHINGTON/Primary Examiner, Art Unit 2644